 Case: 1:17-md-02804-DAP Doc #: 2130 Filed: 08/05/19 1 of 3. PageID #: 287945




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION               MDL 2804
OPIATE LITIGATION
                                          Case No. 17-md-2804

This document relates to:
                                          Hon. Dan Aaron Polster
All Cases




       PLAINTIFFS’ RESPONSE TO CERTAIN DEFENDANTS’ OBJECTION
      TO THE PROPOSED ORDER DE-DESIGNATING SUSPICIOUS ORDER
         REPORTS AND THE MEDIA INTERVENORS’ POSITION PAPER


      Plaintiffs request that “certain” defendants’ objection be overruled.   Plaintiffs

incorporate herein documents #789 and #1989 as their response to the objections.

      The Court has recognized repeatedly that the ARCOS data and the Suspicious

Order Reports (SORs) are at the heart of this litigation.   Indeed, these documents

permeate nearly every cause of action which the Plaintiffs have brought against the

defendants in this MDL.

      The responses filed by the Media Intervenors distinguish between public records

and judicial records and argue that the ARCOS data for 2013 and 2014 and the SORs

are public records.    Plaintiffs do not challenge this.    However, because these

documents have now been utilized and referenced in court documents, the documents

are also now judicial records.   The public’s right to see those records is therefore

governed by the standards set forth in the 6 th Circuit opinion. (For example, James
 Case: 1:17-md-02804-DAP Doc #: 2130 Filed: 08/05/19 2 of 3. PageID #: 287946



Rafalski, plaintiffs’ compliance expert, refers repeatedly to the SORs in his expert

report. This document was filed as an exhibit to Plaintiffs’ Motion for Partial Summary

Adjudication that Defendants Did Not Comply with Their Duties Under the Federal

Controlled Substances Act to Report Suspicious Opioid Orders and Not Ship Them.

(Dkt. No. 1910)


       The Court has previously ruled that despite no mandate having been issued by

the 6th Circuit Court of Appeals, it retains jurisdiction to modify its prior protective order.

The 6th Circuit Opinion never dealt with nor specifically mentions SORs sent to the DEA

by the defendants.     As to the SORs reports, any law enforcement concern with the

reports is alleviated by the DEA’s willingness to de-designate these records.             And

because the defendants have not demonstrated any privacy or trade secret concerns

with these records, the Court should enter the proposed order de-designating these

SORs. And the Court should remove the protective order relating to the 2013-2014

ARCOS data.


                                                   Respectfully submitted,

                                                   s/Peter H. Weinberger
                                                   Peter H. Weinberger (0022076)
                                                   SPANGENBERG SHIBLEY & LIBER
                                                   1001 Lakeside Avenue East, Suite 1700
                                                   Cleveland, OH 44114
                                                   Phone: 216) 696-3232
                                                   Fax: (216) 696-3924
                                                   pweinberger@spanglaw.com
                                                   Plaintiffs’ Co-Liaison Counsel




                                              2
 Case: 1:17-md-02804-DAP Doc #: 2130 Filed: 08/05/19 3 of 3. PageID #: 287947




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. Copies will be served upon counsel of
record by, and may be obtained through, the Court CM/ECF system.


                                                  s/Peter H. Weinberger
                                                  Peter H. Weinberger

                                                  Plaintiffs’ Co-Liaison Counsel




                                              3
